Citation Nr: 0600634	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome secondary to the service connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service to include a period from 
October 1966 to September 1968.

This appeal arises from a September 2002 rating decision of 
the Fargo, South Dakota Regional Office (RO).  This claim was 
remanded from the Board to the RO in November 2004.  The 
claims folder is once again before the Board for adjudication 
following the completion of evidentiary development as 
requested in the November 2004 Board remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a bilateral 
wrist disability to include carpal tunnel syndrome, 
tendonitis, or entrapment neuropathy that was manifest in 
service, that was manifest within the initial post service 
year, that is related to disease or injury during service, or 
that was made chronically worse by a service connected 
disorder.


CONCLUSION OF LAW

A bilateral wrist disability to include carpal tunnel 
syndrome was not incurred in or aggravated by service, a 
wrist disability is not proximately due to or the result of 
the service connected fibromyalgia, nor may a neurologic 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309. 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the September 1968 
separation physical examination are silent regarding the 
presence of complaints, findings, or diagnoses of carpal 
tunnel syndrome.

A May 2001 statement from Nancy Meryhew, M.D., indicates that 
the veteran had symptoms of carpal tunnel syndrome that were 
as likely as not related to fibromyalgia.  

In April 2002, the veteran filed a claim of service 
connection for carpal tunnel syndrome secondary to the 
service connected fibromyalgia.

VA x-rays of the left wrist in January 2002 were normal.  

A May 2001 VA treatment note shows that nerve conduction 
studies revealed delayed distal latency of motor and sensory 
medial nerves.  The assessment was left carpal tunnel 
syndrome.  A further note indicated that diagnostic testing 
had revealed bilateral carpal tunnel syndrome, worse on the 
left.  

On VA examination in May 2002, the diagnoses included 
bilateral wrist discomfort presumably due to chronic 
tendonitis.  It was noted that nerve conduction studies on 
the median and ulnar nerves were normal.  

Nerve conduction studies in June 2003 revealed increased 
median and ulnar distal motor and sensory latency differences 
suggestive of possible median entrapment neuropathy at the 
right wrist.  Further studies were recommended. 

On VA examination in June 2003, it was noted that the veteran 
had been diagnosed several years before with carpal tunnel 
syndrome and prescribed wrist splints.  Following an 
examination, the diagnoses were possible wrist tendonitis and 
possible entrapment of the right median nerve at the wrist.  
The examiner noted that the veteran did not have bilateral 
median entrapment neuropathy at the wrists with 
electrodiagnostic testing and it was further stated that 
objective findings did not support the diagnosis of carpal 
tunnel syndrome.  It was opined that there was no evidence 
that wrist tendonitis was casually related to fibromyalgia.  

A June 2001 Social Security Administration (SSA) decision 
determined that the veteran was unable to work due to 
multiple disorders to include right carpal tunnel syndrome.  
This decision and the supporting medical evidence did not 
address the issue of the etiology of the veteran's carpal 
tunnel syndrome.

On VA examination in May 2005, it was noted that the 
veteran's claims folder had been reviewed to include Dr. 
Meryhew's May 2001 statement.  Following an examination, the 
diagnosis was intermittently symptomatic entrapment 
neuropathy of both wrists involving the median and ulnar 
nerves.  It was noted that this was a clinical diagnosis and 
an EMG or nerve conduction study was not required as both 
diagnostic tests could be normal in the presence of mild 
disease.  It was opined that there was no etiological 
relationship between the cause of entrapment neuropathy and 
fibromyalgia.  Entrapment neuropathy was caused by physical 
impingement or trauma to the nerve in a confined or exposed 
space and had nothing to do with fibromyalgia.  The physician 
indicated that Dr. Meryhew's opinion was based on conjecture 
as it was not supported by a review of the relevant medical 
literature.  The physician included a synopsis of relevant 
medical literature.  It was concluded that there was no 
medical evidence to support a nexus between fibromyalgia and 
carpal tunnel syndrome.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

Where a veteran served 90 days or more and an organic disease 
of the nervous system becomes manifest to a degree of ten 
(10) percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Alternatively, under 38 C.F.R. § 3.303(b) (2005), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2005)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

The service medical records are silent regarding the presence 
of a bilateral wrist disability.  The veteran does not 
contend that a current bilateral wrist disability was 
initially present during service or within the first post 
service year.  The veteran does maintain that he currently 
suffers from bilateral carpal tunnel syndrome that is related 
to his service connected fibromyalgia.  The evidence does not 
support this claim.

The post service medical evidence shows that the veteran 
began complaining of and seeking medical treatment for a 
bilateral wrist disability in the early 2000s.  The 
resolution of this case, therefore, hinges on whether there 
is adequate medical evidence of a nexus between a current 
bilateral wrist disability and the veteran's service 
connected fibromyalgia.  The Board has the duty to assess the 
credibility and weight to be given the evidence relative to 
this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. Meryhew opined in May 2001 that symptoms of carpal tunnel 
syndrome were as likely as not related to fibromyalgia.  
Reasons and bases for this opinion were not provided.  As a 
result, this opinion is not especially probative of the issue 
at bar.

Conversely, there are two VA medical opinions that do not 
support the veteran's claim.  On examination in June 2003, a 
VA examiner opined that objective findings did not support a 
diagnosis of carpal tunnel syndrome and it was concluded that 
the veteran's wrist tendonitis was not casually related to 
fibromyalgia.  A May 2005 report of VA examination indicated 
that the veteran's claims folder had been reviewed.  The 
diagnosis was entrapment neuropathy of the wrists.  It was 
opined that there was no etiological relationship between the 
cause of entrapment neuropathy and fibromyalgia, or between 
carpal tunnel syndrome and fibromyalgia.  In support of this 
opinion, the examiner listed a number of relevant medical 
studies.  Upon a review of Dr. Meryhew's statement, the 
examiner concluded that it was based on conjecture, not 
relevant medical literature.

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In the case 
at bar, there are substantial and significant factors that 
favor the valuation of the June 2003 and May 2005 VA medical 
opinions over the private medical opinion.  First of all, it 
must be stressed that these opinions, unlike the private 
medical opinion, were based on a complete and accurate review 
of the entire medical record.  Most importantly, the May 2005 
VA opinion provided extensive documentation from relevant 
medical literature in support of the conclusion that there 
was no connection between the service connected fibromyalgia 
and a current wrist disability.  Dr. Meryhew's opinion was 
essentially conclusory in nature and was not supported by 
relevant medical literature.  Thus, the Board will accord 
significant probative value to the VA opinions.   

It is equally clear that the veteran's statements do not rise 
to the level of competent medical evidence of a diagnosis or 
a nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The lay evidence, in the aggregate, does not 
speak to the issue of whether a current wrist disability, 
that was first manifest many years after service, is related 
to disease or injury in service, or to a service connected 
disability.  Accordingly, the lay evidence submitted lacks 
any significant probative value relative to the issue on 
appeal.  

As the service and post service medical evidence shows that 
the veteran has been diagnosed with wrist disorders to 
include carpal tunnel syndrome, tendonitis, and entrapment 
neuropathy many years after service that are unrelated to 
disease or injury during service, and are not the result of 
or aggravated by service connected disability, the Board 
concludes that the preponderance of the evidence is against 
the veteran's appeal.  Accordingly, the claim of entitlement 
to service connection for a bilateral wrist disability must 
be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May 2002 and December 2004 as well 
as a statement of the case in February 2003 and supplemental 
statements of the case in August 2003 and August 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran did not 
request a personal hearing in relation to his appeal.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
VA examinations in June 2003 and May 2005 to include medical 
nexus opinions with regard to the instant claim.  The Board 
therefore finds that the evidence currently of record is 
adequate to fully and fairly evaluate the veteran's appeal 
under 38 C.F.R. § 3.159 without affording the veteran another 
VA examination.  As another examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in May 2002 prior to the initial unfavorable AOJ 
decision in September 2002. 


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome secondary to the service connected fibromyalgia is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


